225 S.W.3d 634 (2006)
In re Donald V. LABBRUZZO, Carlos Camarillo, and Plasticos Promex U.S.A., Inc.
No. 08-06-00210-CV.
Court of Appeals of Texas, El Paso.
August 10, 2006.
Corey W. Haugland, James, Goldman & Haugland, P.C., Thomas E. Stanton, El Paso, for relators.
Steven L. Hughes, Mounce, Green, Myers, Safi & Galatzan, El Paso, for real party in interest.
Before BARAJAS, C.J., McCLURE, and CHEW, JJ.


*635 OPINION ON PETITION FOR WRIT OF MANDAMUS

DAVID WELLINGTON CHEW, Justice.
Relators, Donald V. Labbruzzo, Carlos Camarillo, and Plasticos Promex U.S.A., Inc., seek a writ of mandamus against the Honorable Luis Aguilar, Judge of the 120th District Court of El Paso County. Mandamus will lie only to correct a clear abuse of discretion. Walker v. Packer, 827 S.W.2d 833, 840 (Tex.1992)(orig. proceeding). Moreover, there must be no other adequate remedy at law. Id. Based on the petition and record before us, we are unable to conclude that Relators are entitled to the relief requested. Accordingly, we deny mandamus relief. See TEX.R.APP.P. 52.8(a). Further, we deny Relators motion for emergency relief. See TEX.R.App.P. 52.10.